Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/14/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Woerlee (USPN 4,006,993).
Woerlee discloses a drive gear adapted to be disposed in a gear box, the drive gear comprising: a body (16) having a perimeter (see Fig. 4); a skirt (15) that extends outwardly from the perimeter of the body; a plurality of teeth (14) that extend outwardly from the body, the plurality of teeth extending along a portion of the perimeter of the body; and an opening (20) extending through the body, the opening defined by an inner surface of the body, the inner surface having a plurality of planar portions (26) and a plurality of rounded portions (30) extending between the plurality of planar portions, wherein the plurality of planar portions is arranged such that a torque applied to the body is directed toward the plurality of teeth; wherein at least one rounded portion of the plurality of rounded portions is offset (as the rounded portions are spaced from the central axis, they are considered offset) from a central axis of the body; wherein the plurality of teeth extends outwardly from the body for a distance, thereby forming a lip (see Fig. 4, lip considered the inner circumferential surface opposite the teeth) extending from the body, the lip extending from a first end of the plurality of teeth to a second end of the plurality of teeth; wherein a height of the plurality of teeth (height considered the distance from the center of the gear) is greater than (teeth of the gear are farther from the center of the gear, and are therefore considered to have a greater height) a height of the body.


Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658